                    Case 1:16-cv-09517-LAK-KHP Document 318 Filed 09/02/20 Page 1 of 2




                                                       underberg & kessler llp




                                                                                           C0LIN D. RAMSEY, PARTNER
                                                                                           (716) 847-9103
                                                                                           cramsey@underbergkessler,com



                                                             September I,2020

            VIA ECF

            Hon. Katharine H. Parker
            United States Magistrate Judge
            Southern District of New York
            500 Pearl Street
            New York, New York 10007

                       Re:       Daniel Kleeberg, Lisa Stein and Audrey Hays v. Estate of Lester Eber, et al
                                 Civ. Action No.: 16-cv-09517 -LAK-KHP

             Dear Magistrate Parker:

                      am writing to follow up on my August 13,2020 letter, in which I advised that the
                       I
             -Septembei in Surrogate's Court
             proceeding                      to admit Lester Eber's Will to Probate has been adjourned until
                         24, 2020. I am also writing in response to the August 3I,2020 letter filed by Brian
             Brook, Esq.

                     As you are aware, the parties are required to file any Notice of Appeal of the Court's August
              10,2020 Opinion and Order on or before September 9,2020. Given that the Estate of Lester Eber
             ('oEstate") and Alexbay are uffepresented at this point, Underberg & Kessler LLP does not have
             authority  to file a Notice of Appeal on behalf of either entity. Contrary to Mr. Brook's letter,
                     -pber          ooagree"
             Wendy          did not          to delay the appointment of an executor. Rather, as set forth in my
             eugust t3,20201etter, ihe simply did not oppose the request for an adjournment because it would
             have been granted irespective of any objection on her part.

                     Regardless, we are looking for some direction from the Court on how best to protect the
             appeal rights of the Estate and Alexbay. First, it is respectfully submitted that there is "good cause"
             to extend the time to file a Notice of Appeal pursuant to FRCP Rule 4(a)(5). However, given the
             uncertainty of when a resolution will be reached in Surrogate's Court, the additional 30 days
             provided for in Rule 4 may not be sufficient.

                    Altematively, while the currently represented Eber Defendants do not intend to file a
             motion to reconsider pursuant to Rule 60, to the extent that plaintiffs do intend to file such a
             motion, the time to file a Notice of Appeal would automatically be tolled pursuant to Rule a@)@).


50 Fountain Plaza, Suite 320, Buffalo, NY 14202       www.   u   nd erbe rg kessler. com      Additional Offices
         7 1 6-848-9000 pnoNe 7 1 6-847-6004 rax                                               Rochester, Canandaigua and Geneseo, NY
      Case 1:16-cv-09517-LAK-KHP Document 318 Filed 09/02/20 Page 2 of 2


Hon. Katharine H. Parker
September 1,2020
Page2
                                            m
                                         underberg & kessler rrp




        Other options
                -and
                       may include the Court issuing a sua sponte Notice of Appeal on behalf of
both the Estate      Alexb ay, or issuing a separate Order denying the motions for partial summary
judgment of the Estate and Alexbay - and making that Order effective only when an Executor has
been appointed in Surrogate's Coutl.

        It is undetermined at this time whether an appeal will ultimately be pursued, but we need
to make sure that the right of the Estate and Alexbay to do so is protected while the Surrogate's
Court matter remains Pending.

        With respect to Mr. Brook's request to schedule atrial date, we believe that it is premature
to do so until the Estate and Alexbay are represented, but we are glad to discuss that with you on
the October 8,2020 conference call.

        Thank you for your attention to this matter

                                          Respectfully submitted,




                                          Colin D. Ramsey

CDR:ar
